DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2021 has been entered.
Claims 1-39, 42-44, 46-51, 55, 61 and 67 have been canceled.  Claims 40, 41, 45, 52-54, 56-60, 62-66 and 68 are presented for examination.	
This Office Action is responsive to the reply filed 9/22/2021 and the Supplemental Amendment filed 9/28/2021, which has been entered.    				Claim Rejections – 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 40, 45, 52, 53, 56-59, 62-65 and 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff (US 2013/0346922, which claims priority to provisional application .  

 	Regarding claim 40, Shiplacoff teaches an electronic device comprising:
 	a display (Fig. 1. [0034] describes a computerized device 100 e.g., a smartphone);
 	a non-transitory memory comprising instructions (Fig. 1, [0034] describes a memory with programs); and
 	one or more processors, wherein the non-transitory memory and the display are separately connected to the one or more processors, (Fig. 1, [0034, 0036] describes a processor; a bus separately connects the memory, processor and output/display) wherein the instructions, when executed by the one or more processors, cause the electronic device to:
 	receive a first short message service (SMS) message ([0059, 0024] indicates that the device can receive a text/SMS message);
 	display a first status item, wherein the first status item includes the first SMS message and a reply button ([0044], the notification center service/OS can provide a notification center GUI; Figs. 2, 3, 5, 7, 9, 10, 12, [0044-0049] describe a notification center GUI which includes a panel/status bar with a list of status items i.e., notifications/items from various applications such as a text messaging application; for example, Figs. 2-3, [0044-0045] describe a list of notifications/items, which can include text message notifications/items e.g., see text message notification 203 in Figs. 2-3, which also displays text message content i.e., “display the first SMS message”; as seen in Fig. 3, [0056, 0058, 0053], a text message notification/item can include a reply button, which can be used to generate a window, which in turn is used to compose and send a reply text mesage);

 	display a second status item, wherein the second status item includes the second SMS message (Figs. 2-3, [0044-0045], the GUI notification center interface can include or display multiple different notifications, any of which can be a text message notification such as text message notification/items in Figs. 2-3; as seen in the figures, each notification item can include part of a received text message),
 	the first status item and the second status item are displayed consecutively on a same screen, the first status item is displayed at a first location on the screen, the second status item is displayed at a second location on the screen and the second location is below the first location (Figs. 2-3, [0044-0045], the GUI notification center interface can include or display multiple different notifications on the same interface, any of which can be a text message notification such as text message notification/items in Figs. 2-3; the various items can be listed consecutively, where one item is below another item),
 	and the first status item has a range (Fig. 3, a notification expands over a particular amount of space on the interface i.e., the claimed “range”; see, for example, the notification labeled “Erica Johnson,” which extends over a particular range of space) 
	send reply content ([0058-0059], a reply can be composed to a displayed message and then can be sent, without leaving the interface).
 	However, Shiplacoff does not expressly disclose in response to a user input to the reply button, display an input box within the range of the first status item for answering the first SMS message while continuing to display the second status item at the second location on the screen, 
 	In the same field of endeavor, Gruber teaches the sending of the reply content by invoking a reply module of a SMS application (Gruber relates to a task manager program that can send communications e.g., text messages, without being itself a dedicated text message application; [0106], to send a text, a text string is provided as an argument to an API i.e., the claimed “reply module” of a text messaging application; [0103-0104], the task manager may make calls to a variety of applications to perform tasks or to send communications)
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated the sending of the reply content by invoking a reply module of a SMS application as suggested in Gruber into Shiplacoff because Shiplacoff and Gruber pertain to analogous fields of technology.  Both Shiplacoff and Gruber relate to interfaces with status lists, in which the user can interact with status items in the list to respond to communications.  In Gruber, the status list-related application can send, for example, text messages or other communications by calling a dedicated application corresponding to the type of communication e.g., text messaging application, phone application, etc. e.g., see Gruber [0103-0104].  It would desirable to incorporate this feature into Shiplacoff to enable the sending of communications and text messages using a notification list.  
 	However, the combination of Shiplacoff and Gruber does not expressly disclose in response to a user input to the reply button, display an input box within the range of the first status item for answering the first SMS message while continuing to display the second status item at the second location on the screen, wherein the input box does not overlap with the second status item; receive the reply content in the input box.

 	in response to a user input to the reply button, display an input box within the range of the first status item for answering the first SMS message (Figs. 5a, 5b, [0047-0048, 0037-0039] teaches it is known to have a message item/box that indicates a message text and provides a reply button/link; when a user selects the reply button/link, a box 182 can be opened within the message item/box which allows a user to input text for sending as a reply; as seen in Fig. 5b, the message item/box marked “Jim Sanford” has effectively expanded to include a panel with the input box; thus the “range” of the message item has likewise expanded; the input box is situated within this “range”),
 	while continuing to display the second status item at the second location on the screen (Khoo Figs. 5a, 5b, [0037-0039, 0047-0048], Khoo describes a list of items, each corresponding to a message; one item can be expanded to include a preview window, which can include corresponding buttons, message text and/or an input box, as seen in Figs. 5a, 5b, [0039, 0047-0048]; as noted in [0038], in one embodiment, the expanded item i.e., the item with the adjacent preview window, need not overlap any other item in the item listing; rather, the expanded preview window can push other items down so that they are below the expanded item/preview window; in other words, a second message item/box is pushed to and displayed at a  location i.e., the “second location”; the above teaches the claim features, “the second status item is displayed at a second location on the screen, and the second location is below the first location … display an input box within the range of the first status item while continuing to display the second status item at the second location on the screen”; Khoo Figs. 4b, 5a, 5b can be interpreted to map to the above features in another way as well; for example, the “second location” can be understood to be a large region that extends from below the first message item/box (e.g., labeled “Jim Sanford 
 	wherein the input box does not overlap with the second status item (Khoo Figs. 5a, 5b, [0037-0039, 0047-0048], Khoo describes a list of items, each corresponding to a message; one item can be expanded to include a preview window, which can include corresponding buttons, message text and/or an input box, as seen in Figs. 5a, 5b, [0039, 0047-0048]; as noted in [0038], in one embodiment, the expanded item i.e., the item with the adjacent preview window, need not overlap any other item in the item listing; rather, the expanded preview window can push other items down so that they are below the expanded item/preview window);
 	receive the reply content in the input box (Figs. 5a, 5b, [0047-0048, 0037-0039] teaches it is known to have an item/box that indicates a message text and provides a reply button/link; when a user selects the reply button/link, a box 182 can be opened which allows a user to input text for sending as a reply);
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated in response to a user input to the reply button, display an input box within the first status item for answering the first SMS message; receive the reply content in the input box as suggested in Khoo into Shiplacoff and Gruber because Shiplacoff and Khoo pertain to analogous fields of technology.  Shiplacoff describes a system that provides an item/box that includes a message and a reply button used to respond to the message e.g., see Shiplacoff Fig. 3, [0058].  As noted in Shiplacoff [0058], the system allows a user to type in and send a reply after selecting the reply button without leaving the current interface.  Khoo also relates to such an item/box with a reply button/link.  In Khoo, when the reply button/link is 
 	
 	Regarding claim 45, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	display a first remove button referring to the first status item (Shiplacoff Figs. 9, 10, [0098], a notification can have a clear button which, when selected, removes the notification), and
 	in response to an operation on the first remove button being detected, remove the first status item (Shiplacoff Figs. 9, 10, [0098], a notification can have a clear button which, when selected, removes the notification).

 	Regarding claim 52, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	determine that the first SMS message requires reply (Shiplacoff [0059], based on user input, the system sends a composed reply; naturally, this inherently means the system determines that a reply to the message must be sent).

 	Regarding claim 53, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 


 	Regarding claim 56, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	receive a third SMS message (Shiplacoff Figs. 2-3, [0044, 0045], multiple notifications can be received, including notifications representing text messages); and
 	display the third SMS message with a third status item (Shiplacoff Figs. 2-3, [0044, 0045], as seen in the figures, for a received text message e.g., message 303 of Fig. 3, the content of the message can be within a notification in a list of notifications i.e., “status item”), 
 	wherein the third status item comprises a different reply button (Shiplacoff Figs. 2-3, [0044-0045], Shiplacoff describes presenting a list of notifications i.e., “items”, any number of which can be text message notifications, and where each notification can be selectively expanded to show a reply button e.g., see Figs. 2, 3, [0056]; thus, Shiplacoff teaches multiple items/notifications, where each item/notification “comprises a different reply button” i.e., the notification can be expanded to display the reply button) 
 	wherein the input box is displayed below the first SMS message and above the third SMS message (Shiplacoff [0056], an item in a notification/message list can be expanded to reveal a reply button; similarly, Khoo Figs. 5A, 5B, [0037-0039], an item in a message list can be expanded to reveal a reply button; as seen in Khoo Fig. 5b, this means that one expanded item 

 	Regarding claim 57, the claim corresponds to claim 40 and is rejected for the same reasons.  (Claim 57 recites a method performed by the device of claim 40).  

 	Regarding claim 58, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 57.  Claim 58 also corresponds to claim 52 and is rejected for the same reasons.

 	Regarding claim 59, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 57.  Claim 59 also corresponds to claim 53 and is rejected for the same reasons.

 	Regarding claim 62, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 57.  Claim 62 also corresponds to claim 56 and is rejected for the same reasons.  


 	a non-transitory computer-readable medium storing computer instructions (Shiplacoff Fig. 1, [0034] describes a memory with programs), 
 	that when executed by one or more hardware processors, cause a device to perform operations (Shiplacoff Fig. 1, [0034] describes a processor that executes programs for a device 100).  

 	Regarding claim 64, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 63.  Claim 64 also corresponds to claim 52 and is rejected for the same reasons.

	Regarding claim 65, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 63.  Claim 65 also corresponds to claim 53 and is rejected for the same reasons.

 	Regarding claim 68, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 63.  Claim 68 also corresponds to claim 56 and is rejected for the same reasons.  

Claim 41 is rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff, Gruber and Khoo, as applied in claim 40, and further in view of Reifman (US 2010/0008031).  

Regarding claim 41, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 40.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	display a first callback button (Gruber Figs. 11A-11C, [0105, 0065, 0113], a notification may prompt a user to call a person; the notification can include a call button); and
 	in response to a user input to the first callback button, initiating a new call (Gruber Figs. 11A-11C, [0105, 0065, 0113, 0151-0153], when a user presses the call button, an API call is made to a phone application to make the call).
 	However, the combination of Shiplacoff, Gruber and Matthew does not expressly disclose the first callback button corresponding to the first status item; the first callback button being of the first status item.  
 	In the same field of endeavor, Reifman teaches  	the first callback button corresponding to the first status item (Fig. 3C, [0029], the figure describes a notification of a text message; there is a call button in the notification); and
 	the first callback button of the first status item (Fig. 3C, [0029], the figure describes a notification of a text message; there is a call button in the notification);	
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated the first callback button corresponding to the first status item; and the first callback button of the first status item as suggested in Reifman into Shiplacoff, Gruber and Khoo because Shiplacoff and Reifman pertain to analogous fields of technology.  Shiplacoff relates to a notification system, in which one type of notification may be an alert indicating that a text message has been received.  Shiplacoff further notes that optional buttons can be incorporated into each alert/notification e.g., see Shiplacoff Figs. 9, 10, [0095-0099, 0057]; see also Shiplacoff Fig. 4, [0067-0070].  Reifman also relates to a notification .  

Claim 54, 60 and 66 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shiplacoff, Gruber and Khoo, as applied in claims 53, 59 and 65, and further in view of Luehrig (US 2003/0039339).  

 	Regarding claim 54, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 53.  The combination of Shiplacoff, Gruber and Khoo also teaches 
 	wherein the determining that the second SMS message requires no reply comprises:
 	determining that the first SMS message requires reply (Shiplacoff [0058-0059, 0066, 0097], when the reply button is pressed, a user can compose a text message reply in a pop-up text message reply display; thus, the reply can be composed and sent without leaving the notification center GUI; inherently, this means the system determines that a reply to a caller is required i.e., while the sending is being processed or is ongoing, naturally the system must determine that the sending/replying is required).
 	However, the combination of Shiplacoff, Gruber and Khoo does not expressly disclose the reply based on a first contact number of the first SMS message.  
 	In the same field of endeavor, Luehrig teaches the determining that the first SMS message requires reply based on a first contact number of the first SMS message ([0125], a device can transmit a text message to another calling device, which requires the number of the 
 	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have incorporated the determining that the first SMS message requires reply based on a first contact number of the first SMS message as suggested in Luehrig into Shiplacoff, Gruber and Khoo because Shiplacoff and Luehrig pertain to analogous fields of technology.  Both Shiplacoff and Luehrig pertain to transmitting a text message to another user’s device.  In Luehrig, the sending of the text message requires a phone number of the device.  It would be desirable to incorporate this feature into Shiplacoff into order to enable the sending of text messages to devices e.g., see Luehrig [0125].  

 	Regarding claim 60, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 59.  Claim 60 also corresponds to claim 54 and is rejected for the same reasons. 

 	Regarding claim 66, the combination of Shiplacoff, Gruber and Khoo teaches the invention as claimed in claim 65.  Claim 66 also corresponds to claim 54 and is rejected for the same reasons. 
Response to Arguments
Examiner acknowledges Applicant’s amendment to claim 40, 57 and 63.  

display a second status item, wherein the second status item includes the second SMS message, the first status item and the second status item are displayed consecutively on a same screen, the first status item is displayed at a first location on the screen, the second status item is displayed at a second location on the screen, and the second location is below the first location, and the first status item has a range; in response to a user input to the reply button, display an input box within the range of the first status item for answering the first SMS message while continuing to display the second status item at the second location on the screen, wherein the input box does not overlap with the second status item.” 	More specifically, Applicant alleges the following (1) Khoo fails to teach “display an input box within the range of the first status item for answering the first SMS message while continuing to display the second status item at the second location on the screen, wherein the input box does not overlap with the second status item” (page 11 of the reply); (2) Khoo does not teach the above amended limitation, because Khoo does not teach that “the range of the email entry has not been changed” (page 11 of the reply); (3) Shiplacoff “has not been shown to teach or suggest that the pop-up window is displayed without overlapping with the text message notification 304 below the text message notification 303, while continuing to display the text message notification 304 at the same location prior to the pop-up window” (page 13 of the reply).  
 	Regarding point (1), Khoo Figs. 4b, 5a and 5b, [0047-0048, 0037-0039] describe an embodiment with at least two status items e.g., two message items/boxes.  For example, in Fig. 4b-5b, a first status item labeled “Jim Stanford” effectively expands to include an input box, as seen in Fig. 5b.  Thus, the status item has a “range” i.e., a distance that it covers and that can be expanded.  The input box, as seen in Fig. 5b, is within that range.  Khoo [0038] further discusses 
 	Claim 40 further states that “the second status item is displayed at a second location on the screen, and the second location is below the first location …. display an input box … while continuing to display the second status item at the second location on the screen.”  In the context of Khoo, the “second location” can be understood to be the location of a message item after it has been pushed by the expansion of the first message item e.g., an area around the location of the message item labeled “Bill Smith” in Fig. 5b.  
 	On page 11 of the reply, Applicant appears to suggest that Khoo does not teach the above claim feature.  For example, Applicant asserts the following: “by reciting that the same second location is used to display the second status item prior to and after the user input, the claim language does require that the same location is used.”  However, Examiner respectfully points out that the claim language does not explicitly require the above i.e., that the second status item must be at the same second location both before and after the claimed user input.  Claim 40 recites: “in response to a user input to the reply button, display an input box … while continuing to display the second status item at the second location on the screen.”  This phrase can be reasonably interpreted to mean that the second status item is displayed for a period of time while 
 	Additionally, even if it is assumed that the Applicant’s understanding of the scope of the above claim phrase is correct (and Examiner does not agree with this assumption), it is believed that Khoo would still teach the features of the claim phrase.  For example, consider an interpretation of Fig. 5B of Khoo in which the “second location” is mapped to a region that extends from just below the first status item (e.g., the message item labeled Jim Sanford in Fig. 4b) to the bottom of the entire interface.  This “second location” is below the location of the first status item.  It is further true that before and after input is received from the user to expand the first status item, the second status item continues to be displayed within this large “second location.”  
 	Additionally, Examiner further points about that the above interpretation suggested by the Applicant may not be supported by the specification.  On page 8 of the reply, Applicant asserts that [0071] of the specification supports the amended limitation.  [0071] notes that when an operation of a user on a reply button is detected, the user terminal adds an input bar to the status item.  The paragraph, however, does not state that other status items do not move as a result.  Nor does this feature seem plainly evident from a review of Fig. 6.  
 	Regarding point (2), Examiner notes that the claim does not require that the range of the first status item has not changed.  The claim only notes that “the first status item has a range” and that the input box is “within the range of the first status item.”  As noted above, in Khoo a message item/box can expand to include an input box.  The space on the screen covered by this 
 	Regarding point (3), the rejection of claim 40 is based not only Shiplacoff alone, but on the combination of Shiplacoff, Gruber and Khoo. As noted above, Examiner believes that Khoo teaches the cited features.    
 	Applicant further alleges that claims 57 and 63 are allowable in view of their similarity to claim 40.  Claims 57 and 63 are rejected as being taught by Shiplacoff, Gruber and Khoo.
 	Applicant further alleges that claims 41, 45, 52-54, 56, 58-60, 62, 64-66 and 68 are allowable in view of their dependency on claims 40, 57 and 63.  Claims 41, 45, 52-54, 56, 58-60, 62, 64-66 and 68 are rejected as being taught by Shiplacoff, Gruber, Khoo, Luehrig, Guven and/or Reifman.

 					 	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Gunaratne (US 2015/0193492) teaches receiving a notification and providing a reply within the notification e.g., see Gunaratne Abstract Fig. 12, [0072].   
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on M-Thurs 9am-7pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143